Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 03/15/2021. In virtue of this communication, claims 1-20 are currently pending in the instant application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,426,139 B1 to Amazon Technologies, hereinafter Amazon in view of Cassin et al. (US 2017/0373852). 

 	Regarding Claim 1 Amazon and Cassin teach the limitations "A computer-implemented method of verifying application data comprising: (a method of authenticating (verifying) a request for an active session (application data) in a server providing service 120; figures 1-2; column 2, lines 23-44)
receiving application data from a remote computer system at an issuer computer system; 
(receiving a request for an active session 220 (application data) from a client device 112 (computer system) over a communication session (remote) at a server providing service 120 (issuer computer system); figures 1-2; column 5, lines 58-59);
determining identification data and geolocation data from the application data; 
(extracting metric data 222 comprising a profile of a user (identification data) and GPS location coordinates (geolocation data) from the request; figure 2; column 3, lines 10-12; column 5, lines 60-61; column 7, lines 1-5);
passing the geolocation data to a drone control system that is remote from the issuer computer system;  (passing the location data to a profiling service 140 remotely located; figure 1; column 5, lines 49-51);
causing a drone system to be dispatched to a location matching the geolocation data; (causing to be dispatched) a drone to the location of a client device based on the GPS location coordinates; column 4, lines 60-66; column 8, lines 23-31);
causing the drone system to capture verification data at the location, wherein a type of the verification data is identical to a type of the identification data; (causing the drone to capture environmental data comprising image data (verification) at the location of the client device, where the image data is provides user identification based on facial characteristics part of the user profile (identification data); column 3, lines 10-15; column 9, lines 3-10; column 10, lines 43-46; column 12, lines 25-30, 42-51);
receiving an indication of a match between the identification data and the verification data; (comparing metrics of the captured data to stored data to determine  if an anomalous condition exists, inherently indicating an indication of a match; column 10, lines 36-41) 
	However, Amazon does not explicitly disclose the limitation “issuing a token via the issuer computer system, wherein the token includes an encrypted identifier mapped to a personal account number.”
 	In the same field of endeavor Cassin discloses issuing a token via the issuer computer system, wherein the token includes an encrypted identifier mapped to a personal account number (issuing a token, via the token provider (issuer) computer114, where the token is a token authentication cryptogram using exclusive user data comprising (mapped) a user personal account number ; (see figure1; paragraphs[0029]-[0031]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to issue a token via the issuer which includes an encrypted identifier mapped to a personal account number as taught by Cassin in the system of Amazon, in order to validate transactions using secure data (see Cassin abstract).  

	Regarding Claim 2 Amazon and Cassin teach the method of claim 1, and Amazon further teaches “wherein the geolocation data corresponds to a location at which the verification data was captured using the remote computer system" (the GPS location data is the location where the image data is captured by the drone; column3,lines10-15).

	Regarding Claim 3 Amazon and Cassin teach the method of claim 2, and Amazon further teaches “comprising analyzing the application data to determine whether the application data is associated with fraudulent activity at the issuer computer system" (determining if the request for an active session comprises an anomalous (fraudulent) condition (activity) exists at the service providing server; column 10, lines 36-41).

	Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over the modified system of  Amazon and Cassin, and further view of KR 1020180046149 to Samsung, hereinafter Samsung.  

	Regarding Claim 4 Amazon and Cassin teach the method of claim 3,  and Amazon further teaches (causing to be dispatched) a drone to the location of a client device based on the GPS location coordinates; column 4, lines 60-66; column 8, lines 23-31); but does not disclose “enabling a short-range communication protocol at the remote computer system in response to causing the drone system to be dispatched to the location." 
In the same field of endeavor, Samsung teaches enabling Bluetooth at a remote computer system (see pg. 13, 2nd and 3rd paragraphs) and transmitting a one-time password (see page 10 , 2nd paragraph; page 34, 4th paragraph). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to enable Bluetooth Low Energy at a remote system and transmit a password as taught by Samsung in the modified system of Amazon and Cassin, in order to transmit information from the remote system to the drone (see Samsung, pg. 34 4th par.). 

 	Claim 5 is rejected for the same reasons set forth above as the limitations have been addressed. 


	Regarding Claim 6 Amazon, Cassin, and Samsung teach the limitations "The method of claim 5, further comprising identifying the remote computer system at the drone system in response to receiving the one-time password" (the second electronic device receiving the OTP comprising a unique ID of the first electronic device (identifying the remote computer system); page 32, 3rd paragraph). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to identify the remote system based on the password as taught by Samsung in the modified system of Amazon and Cassin, in order to authenticate the remote system (see Samsung, pg. 34 4th par.).

	Regarding Claim 7 Amazon, Cassin, and Samsung teach the limitations "The method of claim 6, wherein causing the drone system to obtain verification data at the location includes causing the drone system to take a photo at the location" (see Amazon col. 3 lines 10-15 and col. 9, lines 3-10, where photo is taken at location). 

	Regarding Claim 8 Amazon, Cassin and Samsung teach the limitations "The method of claim 7, wherein the photo includes an image of one or more of an identification document and a new user and the image corresponds to the identification data" (see Amazon col. 9 lines 3-10, where the photo is a facial image of the user). 

	Regarding Claim 9 Amazon, Cassin and Samsung teach the limitations "The method of claim 8, wherein receiving the indication of the match between the identification data and the verification data includes employing a facial recognition process using both the identification data and the verification data and determining that the identification data and the verification data include an image of the same person" (see Amazon, col. 10 lines 36-41 and col. 12 lines 48-51, where facial recognition is used to determine user identification (i.e. image of the same person) by comparing metrics of the captured data to stored data). 

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the modified system of Amazon, Cassin, and Samsung and in further view of US 2017/0330028 to Morphotrak, hereinafter Morphotrack. 

	Regarding Claim 10 Amazon, Cassin and Samsung teaches the method of claim 9, wherein determining that the identification data and the verification data include the image of the same person (facial recognition is used to determine user identification (image of the same person) by comparing metrics of captured data to stored data ; (see Amazon column 10, lines 36-41 and column 12, lines 48-51).
 	However, the modified system of Amazon, Cassin and Samsung do not explicitly disclose the limitation “further includes calculating a score that indicates a degree of similarity between a subject of the identification data and the verification data."
  	In the same field of endeavor Morphotrak teaches calculating a score that indicates a degree of similarity between a subject of the identification data and verification data (computing (calculating) a similarity score of a user (subject) identification image (data) and a verification image (see par. 0083-0084, 0104 and 0106). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to calculate a score that indicates similarity between a subject of the identification data and verification data as taught by Morphotrak in the modified system of Amazon, Cassin and Samsung, in order to authenticate the user based on a threshold (see Morphotrak par. 0042). 

Allowable Subject Matter
 Claims 11-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A system for verifying new user identification in a network data system comprising: an issuer system including a first processor and a first memory hosting an issuer account generation module and a verification module, wherein the issuer account generation module and the verification module include instructions stored on the first memory for execution by the first processor for: receiving application data from a user computer system that is remote from the issuer system; determining identification data and geolocation data from the application data; 27WO 2020/060531PCT/US2018/051360 passing the geolocation data to a drone control system that is remote from the issuer system; causing a drone system to be dispatched to a location matching the geolocation data; causing the drone system to capture verification data at the location, wherein a type of the verification data is identical to a type of the identification data; and receiving an indication of a match between the identification data and the verification data; and a payment network system including a second processor and a second memory hosting a payment network module, wherein the payment network module includes instructions stored on the second memory for execution by the second processor for: generating a token in response to receiving the indication of the match between the identification data and the verification data; and causing the token to be saved at the user computer system, wherein the token includes an encrypted identifier mapped to a personal account number.”
 	Examiner has found prior art in the same field of endeavor in Amazon, Cassin, Samsung and Morphotrak (see the rejection to claim 1 above).  
	The prior art does not teach “receiving application data from a user computer system that is remote from the issuer system; determining identification data and geolocation data from the application data; 27WO 2020/060531PCT/US2018/051360passing the geolocation data to a drone control system that is remote from the issuer system; causing a drone system to be dispatched to a location matching the geolocation data; causing the drone system to capture verification data at the location, wherein a type of the verification data is identical to a type of the identification data; and receiving an indication of a match between the identification data and the verification data; and a payment network system including a second processor and a second memory hosting a payment network module, wherein the payment network module includes instructions stored on the second memory for execution by the second processor for: generating a token in response to receiving the indication of the match between the identification data and the verification data; and causing the token to be saved at the user computer system, wherein the token includes an encrypted identifier mapped to a personal account number.”
Furthermore, claims 11-20 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
	
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Bilodeau/
Primary Examiner, Art Unit 2648